Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 11/8/2021 have been considered by the Examiner.
Claims 11, 18, and 20 are amended. Claim 22 is cancelled. Claim 23 is newly added. Claims 1-21 and 23 are pending in the present application and an action on the merits follows.

Note to Applicant
	In light of the present amendments, the 35 USC 101 rejections for claim 20 has been withdrawn. Specifically, amendments reciting dispensing implants integrate the abstract idea into practical application and provide significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent No. 7467093) in view of Zellner (U.S. Patent Application Publication No. 20140270423) and Schwartz (U.S. Patent Application Publication No. 20130184820).
Regarding claim 1, Newton teaches a medical device dispenser comprising: 
a storage compartment for storing a plurality of medical devices [Col 4 L 10-20, Col 6 L 31-43] (Newton teaches item storage locations, such as shelves, drawers, or refrigerators, which are interpreted as storage compartments, for storing particular medical items), 
the plurality of medical devices including surgical instruments associated with the surgical implants, and surgical kits having surgical trial implants or surgical instruments associated with the surgical implants [Col 4 L 59- Col 5 L 21] (Newton teaches that the medical items dispensed may include items used in conjunction with surgical procedures and kits comprising medical items required for particular procedures, which are interpreted as surgical instruments associated with implants and surgical kits having surgical instruments, respectively); 
a dispensing mechanism for dispensing the plurality of medical devices [Col 8 L 1-12, Col 10 L 1-10] (Newton teaches dispensers for dispensing medical items); and 
a computer that includes a processor and a memory having stored thereon computer instructions executable by the processor to [Col 41 L 22-44] (Newton teaches a memory with programmed instructions which controls the operations of a processor): 
receive patient specific data [Col 19 L 22-38] (Newton teaches receiving patient information), 
receive a unique device identification associated with each of the plurality of medical devices [Col 61 L 6-22, Col 25 L 51- Col 26 L 19] (Newton teaches that each medical item is scanned via a barcode when stocked in the dispensing mechanism, the barcode providing an identifier associated with a medical item),
associate the unique device identification of the identified surgical implant, surgical trial implant, surgical instrument, and surgical kit with the patient specific data [Col 5 L 3-21, Col 25 L 51- Col 26 L 19] (Newton teaches storing information representative of which medical items are dispensed in relation to a corresponding patient record, this being accomplished by scanning the item barcode), and 
dispense, using the dispensing mechanism, the identified surgical implant, surgical trial implant, surgical instrument, or surgical kit [Col 8 L 1-12, Col 10 L 1-10] (Newton teaches dispensing medical items).  
Newton may not explicitly teach:
surgical implants, 
determine a recommended size, implant type, and instrument type of one of the plurality of medical devices based on the patient specific data, 
identify a surgical implant, surgical instrument, and surgical kit among the plurality of medical devices to dispense based on the recommended size, implant type, and instrument type, 
However, Zellner teaches:
surgical implants [P 55-56, 66] (Zellner teaches orthopedic implants, which are interpreted as corresponding to the dispensable medical devices taught above) 
determine a recommended size, implant type, and instrument type of one of the plurality of medical devices based on the patient specific data [Fig. 2, P 53, 55-57, 66] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size and type of implant or instrument), 
identify a surgical implant, surgical instrument, or surgical kit among the plurality of medical devices to dispense based on the recommended size, implant type, or instrument type [Fig. 2, P 55-56, 66, 69] (Zellner teaches generating a patient-specific surgical procedure plan based on recommendations, wherein the plan includes a recommended implant, instrument, and/or kit; these are interpreted as , 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Generating a patient-specific orthopedic surgical plan from medical image data as taught by Zellner with the Method of tracking and dispensing medical items to patients through self service delivery system taught by Newton with the motivation of customizing the medical device or implant to the patient thereby improving patient outcomes.
Newton and Zellner may not explicitly teach:
thickness (in the determine and identify limitations)
surgical trial implants (in the a storage compartment, determine, and identify limitations)
However, Schwartz teaches:
thickness [P 108] (Schwartz teaches determining an implant thickness)
surgical trial implants [P 124] (Schwartz teaches considering thickness of trial implants),
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schwartz with teaching of Newton and Zellner since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Newton, Zellner, or Schwartz. Trial implants and thickness variables (as taught by Schwartz) does not change or affect the medical device dispenser of Newton and Zellner. The medical device dispensing would be performed the same way even with the addition of trial implants and a thickness variable. Since the functionalities of the elements in Newton, Zellner, and Schwartz do not interfere with each other, the results of the combination would be predictable.
Regarding claim 2, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the patient specific data includes at least one of image data, height data, and weight data, and wherein the image data is an X-ray, a CT scan or an MRI scan [P 55-56, Fig. 2] (Zellner teaches recommending surgical plans including implant attributes based on received patient image data including X-rays, MRI images, and CT images).  
Obviousness for combining the teachings of Newton, Zellner, and Schwartz is discussed above for claim 1 and is incorporated herein.
Regarding claim 3, Newton and Zellner teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to determine based on the patient specific data: 
a recommended size, orientation of the surgical implant [Fig. 2, P 55-56, 66, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size, type, and orientation of implant), 
and thickness [P 124] (Schwartz teaches considering implant thickness, which is interpreted as corresponding to the implant attributes taught by Zellner above)
a recommended size, orientation and thickness of the trial implant [P 124] (Schwartz teaches considering thickness of trial implants, which is interpreted as corresponding to the implants taught by Zellner above, for which size and orientation are determined), and
a recommended type of surgical instrument [Fig. 2, P 53, 55-56] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended type of instrument).  
Obviousness for combining the teachings of Newton, Zellner, and Schwartz is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to generate a unique identification code for each of the plurality of medical devices stored in the storage compartment .  
Regarding claim 5, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 4, further comprising a marking mechanism for marking each of the plurality of medical devices stored in the storage compartment [Col 79 L 20-24] (Newton teaches a label printer, which is interpreted as a marking mechanism, for printing labels onto the medical items, which is interpreted as marking the medical devices).  
Regarding claim 6, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, further comprising an input controller configured to receive user input values for selecting at least one of the plurality of medical devices to dispense from the dispensing mechanism [Col 75 L 15-35] (Newton teaches a physician terminal, which is interpreted as an input controller, for receiving an indication of a medical item to be dispensed), and 
wherein the memory further includes computer instructions executable by the processor to compare the received user input value with the identified surgical implant, surgical trial implant, surgical instrument, or surgical kit to dispense [Col 75 L 36- Col 76 L 27] (Newton teaches checking input information against patient records including stored prescriptions, which is interpreted as comparing the input to the determined medical items).  
Regarding claim 7, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, further comprising an evaluation mechanism configured to evaluate the dispensed surgical implant, surgical trial implant, surgical instrument, or surgical kit, wherein the evaluation mechanism is a scale, a template or a scanner [Col 25 L 51- Col 26 L 19] (Newton teaches a barcode scanner, which is interpreted as an evaluation mechanism, for scanning dispensed medical items).  
Regarding claim 8, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, further comprising a communication module [Col 16 L 28-37] (Newton teaches a communication bus, which is interpreted as a communication module).  
Regarding claim 10, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the computer is in communication with a network, wherein the network is a cloud-based network or a central server [Col 40 L 27-38, Col 73 L 36-62] (Newton teaches that the system, which is interpreted as the claimed device, is in communication with a network such as a server; because the sever serves to provide local area networking to multiple devices, it is interpreted as a central server).  
Regarding claim 11, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 10, wherein the memory further includes computer instructions executable by the processor to record the associated unique device identification of the identified surgical implant, surgical trial implant, surgical instrument, or surgical kit with the patient specific data over the network [Col 5 L 3-21, Col 22 L 3-25, Col 25 L 51- Col 26 L 19] (Newton teaches storing information representative of which medical items are dispensed in relation to a corresponding patient record, this being accomplished by scanning the item barcode; Newton also teaches in Col 22 that patient records are communicated via the network).  
Regarding claim 12, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to record the associated unique device identification of the identified surgical implant, surgical trial implant, surgical instrument, or surgical kit with the patient specific data on a registry database on the computer [Col 5 L 3-21, Col 25 L 51- Col 26 L 19, Col 76 L 23-27] (Newton teaches storing information representative of which medical items are dispensed in relation to a corresponding patient record, this being accomplished by scanning the item barcode; Newton also teaches in Col 76 that patient information and corresponding medical item information is stored in a database of the system).  
Regarding claim 13, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory includes a plurality of user profiles [Col 9 L 27-57, Col 76 L 51- Col 77 L 21] (Newton teaches user logins via entering identification and storing user information in association with said identifications, and thus teaches a plurality of user profiles), and 
wherein the memory further includes computer instructions executable by the processor to associate an operation of the medical device dispenser with one of the plurality of user profiles [Col 7 L 19-31] (Newton teaches storing data representing user activities in association with the user).  
Regarding claim 14, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to assign operational privileges [Col 22 L 3-25, Col 32 L 10-17] (Newton teaches setting varying levels of security for authorized users (i.e. users are authorized to access certain medical items based on authorization settings), which is interpreted as assigning operational privileges).  
Regarding claim 15, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to track a medical device dispensed by the dispensing mechanism [abstract] (Newton teaches tracking dispensed medical items).  
Regarding claim 16, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the memory further includes computer instructions executable by the processor to monitor a stock of one of the plurality medical devices [Col 5 L 22-35, Col 9 L 27-44] (Newton teaches monitoring stock of the medical items).  
Regarding claim 17, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the computer is configured to automatically execute predetermined instructions when a triggering condition is met [Col 75 L 36- Col 76 L 15] (Newton teaches notifying a physician, which is .  
Regarding claim 20, Newton teaches a method of dispensing an orthopedic implant comprising: 
inputting patient specific data into a medical device dispenser [Col 19 L 22-38] (Newton teaches inputting patient information), the medical device dispenser including: 
a storage compartment for storing [Col 4 L 10-20, Col 6 L 31-43] (Newton teaches item storage locations, such as shelves, drawers, or refrigerators, which are interpreted as storage compartments, for storing particular medical items), 
a dispensing mechanism for dispensing at least one of the plurality of orthopedic implants [Col 8 L 1-12, Col 10 L 1-10] (Newton teaches dispensers for dispensing medical items), 
an input controller configured to receive user input values for selecting at least one of the plurality of orthopedic implants to output from the dispensing mechanism [Col 34 L 23- Col 35 L 19, Col 74 L 26-43, ] (Newton teaches a user interface, which is interpreted as the input controller, for receiving inputs from users, including selection of a medical item), and 
a computer that includes a processor and a memory having stored thereon computer instructions executable by the processor to [Col 41 L 22-44] (Newton teaches a memory with programmed instructions which controls the operations of a processor): 
receive the patient specific data [Col 19 L 22-38] (Newton teaches receiving patient information), 
receive a unique device identification associated with each of the plurality of orthopedic implants [Col 61 L 6-22, Col 25 L 51- Col 26 L 19] (Newton teaches that each medical item is scanned via a barcode when stocked in the dispensing mechanism, the barcode providing an identifier associated with a medical item), 
associate the unique device identification of the determined orthopedic implant with the patient specific data [Col 5 L 3-21, Col 25 L 51- Col 26 L 19] (Newton teaches storing information representative , and 
display, on a display communicatively coupled to the computer, information regarding the determined orthopedic implant to be dispensed [Col 77 L 23-37] (Newton teaches displaying prescription data for medical items to a user via an output device), 
confirming, using the input controller, the determined orthopedic implant to be dispensed [Col 77 L 38-64] (Newton teaches a user may input an indication confirming the prescription information for medical items to be dispensed); 
using the computer, generating a unique identification code [Col 10 L 32-42, Col 47 L 42-59] (Newton teaches producing the bar codes, which are interpreted as unique identification codes, for each medical items) and 
associating the unique identification code and unique device identification with the patient specific data [Col 5 L 3-21, Col 25 L 51- Col 26 L 19] (Newton teaches storing information representative of which medical items are dispensed in relation to a corresponding patient record, this being accomplished by scanning the item barcode; thus, Newton teaches associating the barcode and identifier with the patient data), and
Response to Office Action of October 26, 2020dispenddispensing the determined orthopedic implant via the medical device dispenser [Col 80 L 56-58] (Newton teaches that the medical item may be dispensed to the patient); and 
Newton may not explicitly teach:
a plurality of orthopedic implants
determine a recommended size, implant type, and instrument type of one of the plurality of medical devices based on the patient specific data, 
identify at least one of the plurality of medical devices to dispense based on the recommended size, implant type, and instrument type, 

a plurality of orthopedic implants [P 55-56, 66] (Zellner teaches orthopedic implants, which are interpreted as corresponding to the dispensable medical devices taught above) 
determine a recommended size, implant type, and instrument type of one of the plurality of medical devices based on the patient specific data [Fig. 2, P 55-56, 66, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size or type of implant), 
identify at least one of the plurality of medical devices to dispense based on the recommended size, implant type, and instrument type [Fig. 2, P 55-56, 66, 69, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on recommendations, wherein the plan includes a recommended implant, instrument, and/or kit; these are interpreted as corresponding to the medical devices taught above and as identifying an implant based on the recommendations), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Generating a patient-specific orthopedic surgical plan from medical image data as taught by Zellner with the Method of tracking and dispensing medical items to patients through self service delivery system taught by Newton with the motivation of customizing the medical device or implant to the patient thereby improving patient outcomes.
Newton and Zellner may not explicitly teach:
thickness 
However, Schwartz teaches:
thickness [P 108] (Schwartz teaches determining an implant thickness)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schwartz with teaching of Newton and Zellner since the combination of the two references is merely combining prior art elements according to known 
Regarding claim 21, Newton, Zellner, and Schwartz teach the medical device dispenser of claim 1, wherein the plurality of medical devices includes biologic drugs [abstract] (Newton teaches that the dispenser may also dispense medications).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent No. 7467093) in view of Zellner (U.S. Patent Application Publication No. 20140270423) and Schwartz (U.S. Patent Application Publication No. 20130184820), as applied in claim 1 above, and further in view of Nentwick (U.S. Patent Application Publication No. 20160100927).
Regarding claim 9, Newton, Zellner, and Schwartz may not explicitly teach the medical device dispenser of claim 1, further comprising a sterilization mechanism for sterilizing one of the plurality of medical devices to be dispensed.  
However, Nentwick teaches the medical device dispenser of claim 1, further comprising a sterilization mechanism for sterilizing one of the plurality of medical devices to be dispensed [P 49] (Nentwick teaches sterilization of implants to be dispensed using gamma radiation of gaseous sterilization, which are interpreted as sterilization mechanisms).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Self-adherent implants and method of preparation as taught by Nentwick with dispenser .

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent No. 7467093) in view of Zellner (U.S. Patent Application Publication No. 20140270423), Schwartz (U.S. Patent Application Publication No. 20130184820), and Dumbauld (U.S. Patent Application Publication No. 20150317899).
Regarding claim 18, Newton teaches an orthopedic medical device dispenser comprising: 
a storage compartment for storing a plurality of orthopedic medical devices including [Col 4 L 10-20, Col 6 L 31-43] (Newton teaches item storage locations, such as shelves, drawers, or refrigerators, which are interpreted as storage compartments, for storing particular medical items, such as catheters, which are interpreted as medical devices): 
a plurality of orthopedic instruments associated with the plurality of orthopedic implants [Col 4 L 59- Col 5 L 2] (Newton teaches items used in conjunction with surgical procedures, which are interpreted instruments associated with the implants); 
a dispensing mechanism for dispensing a sterilized orthopedic medical device [Col 8 L 1-12, Col 10 L 1-10] (Newton teaches dispensers for dispensing medical items); 
a marking mechanism for marking each of the plurality of orthopedic medical devices [Col 10 L 32-42, Col 47 L 42-59] (Newton teaches a printer, which is interpreted as a marking mechanism, for producing the bar codes for each medical items);
a receiving scanner for scanning a returned orthopedic medical device [Col 11 L 16-30, Col 25 L 51- Col 26 L 19] (Newton teaches a barcode scanner for scanning dispensed medical items, and that the scanner may be utilized when medical items are returned to the stocking location); and 
a computer that includes a processor and a memory having stored thereon computer instructions executable by the processor to [Col 41 L 22-44] (Newton teaches a memory with programmed instructions which controls the operations of a processor): 
receive patient specific data [Col 19 L 22-38] (Newton teaches receiving patient information), {001180272 1-5 -US Patent Application No. 16/160,614 Response to Office Action of October 26, 2020 
receive a unique device identification associated with each of the plurality of orthopedic implants [Col 61 L 6-22, Col 25 L 51- Col 26 L 19] (Newton teaches that each medical item is scanned via a barcode when stocked in the dispensing mechanism, the barcode providing an identifier associated with a medical item), 
scan, using the receiving scanner, the dispensed orthopedic medical device to track a return of the dispensed orthopedic medical device and identify any damage [Col 11 L 16-30, Col 63 L 19-62] (Newton teaches a barcode scanner for scanning dispensed medical items, and that the scanner may be utilized when medical items are returned to the stocking location; Newton also teaches inspecting the returned medical items for their suitability for further use and for broken seals, which is interpreted as identifying damage).  
associate the unique device identification of the identified orthopedic medical device  with the patient specific data [Col 5 L 3-21, Col 25 L 51- Col 26 L 19] (Newton teaches storing information representative of which medical items are dispensed in relation to a corresponding patient record, this being accomplished by scanning the item barcode), 
dispense, using the dispensing mechanism, the orthopedic medical device [Col 8 L 1-12, Col 10 L 1-10] (Newton teaches dispensing medical items), 
track a medical device dispensed by the dispensing mechanism [abstract] (Newton teaches tracking dispensed medical items),
wherein the memory includes a plurality of user profiles associated with an operation of the medical device dispenser [Col 7 L 19-31, Col 9 L 27-57, Col 76 L 51- Col 77 L 21] (Newton teaches user . 
Newton may not explicitly teach:
a plurality of orthopedic implants, 
determine a recommended size, orientation of the surgical implant based on the patient specific data, {00128008 4 }-5 -US Patent Application No. 16/160,614 
Response to Final Office Action of May 7, 2021determine a recommended size, orientation of the surgical implant based on the patient specific data, 
determine a recommended type of surgical instrument based on the patient specific data,
identify a surgical implant, surgical instrument, and surgical kit to dispense based on the recommended size, implant type, or instrument type, 
However, Zellner teaches:
a plurality of orthopedic implants [P 55-56, 66] (Zellner teaches orthopedic implants, which are interpreted as corresponding to the dispensable medical devices taught above), 
determine a recommended size, orientation of the surgical implant based on the patient specific data [Fig. 2, P 55-56, 66, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size or orientation of an implant), {00128008 4 }-5 -US Patent Application No. 16/160,614 
Response to Final Office Action of May 7, 2021determine a recommended size, orientation of the surgical trial implant based on the patient specific data [Fig. 2, P 55-56, 66, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size or orientation of an implant) , 
determine a recommended type of surgical instrument based on the patient specific data [Fig. 2, P 55-56, 66, 72] (Zellner teaches generating a patient-specific surgical procedure plan based on patient information, wherein the plan includes a recommended size or type of implant or instrument), 
identify a surgical implant, surgical instrument, and surgical kit to dispense based on the recommended size, implant type, or instrument type [Fig. 2, P 55-56, 66, 69] (Zellner teaches generating a patient-specific surgical procedure plan based on recommendations, wherein the plan includes a recommended implant, instrument, and/or kit; these are interpreted as corresponding to the medical devices taught above and as identifying an implant based on the recommendations), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Generating a patient-specific orthopedic surgical plan from medical image data as taught by Zellner with the Method of tracking and dispensing medical items to patients through self service delivery system taught by Newton with the motivation of customizing the medical device or implant to the patient thereby improving patient outcomes.
Newton and Zellner may not explicitly teach:
thickness 
surgical trial implants 
However, Schwartz teaches:
thickness [P 108] (Schwartz teaches determining an implant thickness)
surgical trial implants [P 124] (Schwartz teaches considering thickness of trial implants),
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schwartz with teaching of Newton and Zellner since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Newton, Zellner, or Schwartz. Trial implants and thickness variables (as taught by Schwartz) 
Newton, Zellner, and Schwartz may not explicitly teach:
a sterilization mechanism  for sterilizing at least one of the plurality of orthopedic medical devices; 
an evaluation mechanism for evaluating a dispensed orthopedic medical device ; 
sterilize, using the sterilization mechanism, the identified orthopedic medical device, 
sterilized (describing the dispensed medical device) 
evaluate, using the evaluation mechanism, the dispensed orthopedic medical device preoperatively, 
re-evaluate, using the evaluation mechanism, the dispensed orthopedic medical device postoperatively 
re-sterilize, using the sterilization mechanism, the dispensed orthopedic medical device postoperatively, and 
However, Dumbauld teaches:
a sterilization mechanism for sterilizing at least one of the plurality of orthopedic medical devices -[P 58] (Dumbauld teaches a sterilization device 132 which is interpreted as a sterilization mechanism); 
an evaluation mechanism for evaluating a dispensed orthopedic medical device -[P 44] (Dumbauld teaches a reprocessing facility 130, which is interpreted as an evaluation mechanism, for inspecting devices); 
sterilize, using the sterilization mechanism, the identified orthopedic medical device [P 58] (Dumbauld teaches sterilizing medical devices), 
sterilized (describing the dispensed medical device) [P 38] (Dumbauld teaches only dispensing sterilized devices)
evaluate, using the evaluation mechanism, the dispensed orthopedic medical device preoperatively [P 3, 44] (Dumbauld teaches inspecting devices; Dumbauld also teaches that the disclosed process is performed between uses, and thus teaches preoperative evaluation), 
re-evaluate, using the evaluation mechanism, the dispensed orthopedic medical device postoperatively [P 3, 44] (Dumbauld teaches inspecting devices; Dumbauld also teaches that the disclosed process is performed between uses, and thus teaches postoperative evaluation)
re-sterilize, using the sterilization mechanism, the dispensed orthopedic medical device postoperatively [P 3] (Dumbauld teaches sterilizing medical devices between uses, and thus teaches postoperative sterilization), and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for using rfid tags to determine sterilization of devices as taught by Dumbauld with the device taught by Newton, Zellner, and Schwartz with the motivation of sterilizing and evaluating medical devices for reuse, thereby decreasing medical supply costs [Dumbauld, P 5].
Regarding claim 19, Newton, Zellner, Schwartz, and Dumbauld teach the orthopedic medical device dispenser of claim 18, wherein the computer instructions to identify the at least one of the plurality of orthopedic medical devices to dispense further include computer instructions executable by the processor to: 
determine at least one of the plurality of orthopedic implants to dispense based on the patient specific data [Col 1 L 24-39, Col 76 L 51- Col 77 L 22] (Newton teaches determining patient prescriptions for stored medical items to be dispensed based on the patient information; Newton also teaches that medical items include items implanted into patients, which are interpreted as implants), 
determine at least one of the plurality of orthopedic trials to dispense  based on the patient specific data [P 124] (Schwartz teaches trial implants; this is interpreted as corresponding to the medical items determined to be dispensed based on patient data taught by Newton above), and {001180272 1-6-US Patent Application No. 16/160,614 Response to Office Action of October 26, 2020 
determine at least one of the plurality of orthopedic instruments associated with the plurality of orthopedic implants to dispense based on the patient specific data [Col 4 L 59- Col 5 L 2, Col 76 L 51- Col 77 L 22] (Newton teaches determining patient prescriptions for stored medical items to be dispensed based on the patient information; Newton also teaches that medical items include items used in conjunction with surgical procedures, which are interpreted instruments associated with the implants).  
Obviousness for combining the teachings of Newton, Zellner, Schwartz, and Dumbauld is discussed above for claim 18 and is incorporated herein.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newton (U.S. Patent No. 7467093) in view of Zellner (U.S. Patent Application Publication No. 20140270423), Schwartz (U.S. Patent Application Publication No. 20130184820), and Dumbauld (U.S. Patent Application Publication No. 20150317899), and applied in claim 18 above, and further in view of Ritchey (U.S. Patent Application Publication No. 20160058321).
Regarding claim 23, Newton, Zellner, Schwartz, and Dumbauld may not explicitly teach the orthopedic medical device dispenser of claim 18, wherein the sterilization mechanism is an autoclave.
However, Ritchey teaches the orthopedic medical device dispenser of claim 18, wherein the sterilization mechanism is an autoclave [P 161] (Ritchey teaches autoclave sterilization).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for identifying a landmark as taught by Ritchey with the dispenser taught by Newton, Zellner, Schwartz, and Dumbauld with the motivation of allowing for easy reuse of implants [Ritchey, P 9].
Response to Arguments
Applicant’s Remarks filed 11/8/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 11/8/2021.


35 USC 101 Remarks
1.	Regarding the 35 USC 101 remarks [Applicant Remarks Pg. 9-11], in light of the present amendments these rejections have been withdrawn.

35 USC 103 Remarks
	Regarding Applicant’s 35 USC 103 arguments, Examiner first respectfully reminds Applicant that the claims are rejected under 35 USC 103 over a combination of references. It is the combination of references that teaches each claim, as written and considered under broadest reasonable interpretation, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Examiner respectfully notes that the cited references were never applied as references under 35 U.S.C. 102 against the pending claims.  As such, the Examiner respectfully submits that the issues at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features.  Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).  The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
obviousness does not require absolute predictability;
non-preferred embodiments of prior art must also be considered; and
the question is not express teaching of references, but what they would suggest. 
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references.   In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.
As such, it is respectfully submitted that Applicant appears to view the applied references in a vacuum without considering the knowledge of average skill in the art. See paragraphs below for more detailed responses to each individual argument. 
2.	Regarding Applicant’s remarks that “Zellner does not teach identifying a surgical implant, a surgical trial implant, a surgical instrument, and a surgical kit” [Applicant Remarks Pg. 12], Examiner respectfully submits that the combination of Newton, Zellner, and Schwartz teaches this newly amended limitation. Specifically, Zellner teaches identifying a surgical implant, surgical instrument, and surgical kit [Fig. 2, P 55-56, 66, 69, 72]. Schultz teaches trial implants [P 124]. One of ordinary skill in the art would have combined the trial implants of Schwartz with the recommended implants of Zellner because the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). Thus, the combination teaches the above mentioned limitation.
combination of references teaches the above-mentioned limitation.
4.	“Nentwick does not disclose any sterilization mechanism itself nor incorporating a sterilization mechanism into a medical device dispenser” [Applicant Remarks Pg. 12], Examiner respectfully reminds Applicant that one cannot attack individual references when the claim is rejected over a combination of references. Nentwick is merely relied on to teach sterilization of medical implants. Nentwick need not teach incorporation into a medical device dispenser because other references cited in the 35 UCS 103 teach limitations relating to medical device dispenser. It is the combination of references that teaches the claim as a whole. Further, Examiner respectfully submits that Nentwick recites, in P 49, “using various methods known to one skilled in the art, including, gamma radiation and gaseous sterilization with steam or ethylene oxide,” which necessitates the use of corresponding mechanisms. Thus, it is the position of the Office that Nentwick, when combined with other references, teaches the above-mentioned claim.
5.	Regarding Applicant’s remarks that “Dumbauld does not disclose a dispenser that includes a sterilization mechanism as recited in claim 18” [Applicant Remarks Pg. 14], Examiner once again respectfully reminds Applicant that one cannot attack individual references when the claim is rejected 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sobie (U.S. Patent No. 8996393) teaches methods and systems for controlling inventory in a medical facilities including association of distributed medical devices with corresponding patients.
Keravich (U.S. Patent Application Publication No. 20150012130) teaches systems and methods for dispensing medical products from a vending machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/R.F.D./Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626